Citation Nr: 0717632	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for numbness of the 
lower extremities.

2.  Whether new and material evidence has been submitted to 
reopen the claim for lumbar spine degenerative disc disease 
(claimed as chronic lower back pain).



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of 
America



INTRODUCTION

The veteran had active service in the U.S. Army from November 
1961 to November 1963.    

The matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  By an unappealed November 2001 rating decision, the RO 
denied service connection for lower back pain, chronic.  

2.  Evidence associated with the claims file after the RO's 
last final denial in November 2001 is new evidence and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
and raises the reasonable possibility of substantiating the 
previously disallowed claim for service connection of a 
lumbar spine disability.

3.  A lumbar spine disability was not manifest during service 
and is not etiologically related to an incident of service, 
nor was arthritis of the lumbar spine manifest within one 
year of discharge from service.  

4.  Numbness of the lower extremities was not manifest during 
service and is not etiologically related to an incident of 
service. 


        CONCLUSIONS OF LAW

1. The November 2001 RO decision denying service connection 
for chronic lower back pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2006).

2. New and material evidence having been received; the claim 
of entitlement to service connection for chronic lower back 
pain is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3. The veteran's lumbar spine disability was not incurred or 
aggravated by his active duty service, nor may it be presumed 
to have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.3.09(a) (2006).

4.  Service connection for numbness of the lower extremities 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  The VCAA notice provided to the veteran 
by the RO in April 2003 (prior to the adjudication of his 
claim by way of the June 2003 rating decision) addressed the 
necessity for new and material evidence.  Specifically, the 
letter informed him of the reasons for the previous denial in 
November 2001.  It also explained the types of evidence that 
would be helpful in substantiating the claim and also set out 
the definition of new and material evidence.  In light of the 
fact that the Board determines below that new and material 
evidence has been received to reopen the claim for a lumbar 
spine disability, no further discussion of this facet of the 
requisite notice is necessary to that claim.

The April 2003 letter also addressed the issues of service 
connection for the claimed lumbar spine disability and 
numbness of the lower extremities.  The veteran was informed 
of the information and evidence not of record that was 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and that which the 
claimant was expected to provide.  While the letter did not 
explicitly ask that the appellant provide any evidence in his 
possession that pertained to the claims, as per § 
3.159(b)(1), he was repeatedly advised during the appeals 
process of the types of evidence that could substantiate his 
claims and that he should ensure that VA receive any evidence 
that would support the claims.  Logically, this would include 
any evidence in his possession.  

The Court issued another decision, during the pendency of 
this appeal, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §

3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In this case, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for service connection but 
not of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  It is noted in this regard that the veteran 
has submitted medical evidence directly to VA in support of 
his claims thereby demonstrating his knowledge of the 
information required.  

Regarding VA's duty to assist the veteran with the 
development of his claim, it is noted that the veteran's 
service medical records, VA medical treatment records and 
private medical records and statements submitted by the 
veteran are of record.  There no indication that there is any 
additional relevant evidence to obtain in this case.

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has current 
disabilities.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  The veteran has asserted 
that he was injured in service and sought treatment.  
However, the service medical records do not reflect treatment 
for an injury affecting the low back / lower extremities.  In 
fact, neither the veteran's discharge medical history or 
physical examination reveal any complaints or abnormal 
findings pertaining to either the back or the lower 
extremities.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, the 
veteran has submitted medical evidence which supports that 
his current disabilities are related to an injury that he 
asserts occurred in service.  However, as the Board 
ultimately finds in this case, for the reasons set out below, 
that the preponderance of the evidence weighs against the 
veteran's claims for service connection, a VA examination is 
not required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

New and Material Evidence

The Board notes that the April 2004 Statement of the Case 
reflects that the RO determined that new and material 
evidence to reopen the previously denied claim for 
entitlement to service connection for a lumbar spine 
disability was received, reopened the claim and adjudicated 
it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claims.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); see Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Thus, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  The 
Board does not have jurisdiction to consider a previously 
denied claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  Jackson, 256 F.3d at 1369-70; Barnett, 83 F.3d at 
1383.

In a November 2001 decision, the RO found that service 
connection for chronic low back pain was not warranted.  The 
veteran did not appeal this decision; therefore the RO's 
denial of the veteran's back disability claim became final.  
38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.204 (2006).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that 38 C.F.R. § 3.156, as amended, revised 
the standard for finding new and material evidence.  This 
change in the law is applicable in this case because the 
veteran's claim was filed after August 29, 2001, the 
effective date of the amendment; specifically, his petition 
to reopen a claim of service connection for a back disability 
was received at the RO in April 2003.  See 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001). 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims file since the November 
2001 RO decision includes statements from private medical 
providers, private treatment records, VA treatment records, a 
lay statement, and the veteran's contentions.  

The veteran asserts that he suffered injury to his lower back 
in service.  In support of the veteran's request to reopen, 
one of the veteran's chiropractors, A.M. Reynolds, reported 
in a February 2003 statement that he had first treated the 
veteran in 1968, 5 years after completion of his active duty.  
His statement, based on a history provided by the veteran, 
provides in pertinent part:

[Veteran] was a patient in my Little Rock 
Office in November of 1968.  He 
complained of pain in the lower back, 
back of leg and sacroiliac joints.  He 
stated his problem began after an injury, 
which occurred during his tour of duty in 
the Army.  [Veteran] was treated for 
approximately one month with resolution 
of his pain.  During the time from 1968 
to 1994, [veteran] was under the care of 
other doctors.  In 1994, [veteran] became 
a patient again, complaining of low back 
pain.
				.  .  .
It is my opinion that [veteran] will 
continue to have varying degrees of pain.  
It is also my opinion that his problem is 
most likely the result of his original 
injury, which was sustained during his 
tour of duty in the U.S. Army. 

In a follow-on statement dated March 2003, chiropractor A. M. 
Reynolds stated, in pertinent part:

	Diagnosis: Herniated Disc Syndrome
	
I am positive of the diagnosis, but the 
etiology is questionable.  The onset of 
symptoms of pain, soreness, swelling and 
restricted mobility corresponds with 
clinic records of your orthopedic 
examination and x-ray in 1965.  Dr. 
Krug's diagnosis and statement dated 2-
14-03, is without any contradictory 
evidence or history.  It is probable that 
your back condition described above is 
the result of your injury in 1962.  X-
rays from the 1960's indicate that an 
injury consistent with the 1962 accident 
which occurred, and the natural 
progression of your condition is the 
result of any other pathology, but more 
likely than not is the result of trauma.  

Similarly, Kent M. Krug, another of the veteran's 
chiropractors, reported in a February 2003 statement on 
behalf of the appellant's effort to reopen:

[Veteran] states that he was in basic 
training in 1962 and was practicing 
sliding down a mud hill and his low back 
and tailbone area slid into a tree stump.  
He reported the injury at the time and 
the military did treat him but I have no 
record of the treatment given.  

He also states that this is when his back 
problems started and it has progressively 
gotten worse ever since.  His x-rays 
certainly reveal that an injury took 
place many years ago and created a 
situation for his lumbar spine to 
degenerate very rapidly.

I feel there is a good probability of the 
injury in boot camp and the resultant 
lumbar degeneration being more than a 
casual relationship.
        
The Board first finds that the statements are new evidence, 
in that they were not before the RO for the 2001 decision.  
This new evidence is not redundant, as it provides evidence 
that the veteran has disabilities that are related to 
service, which was a critical missing link of his 2001 claim.  
Thus, the Board finds that the evidence is material, as it 
contributes to a more complete picture of the circumstances 
concerning whether the veteran has a disability that is 
related to service and it is sufficiently significant that 
the veteran's claim cannot be fairly considered without it.  
As noted above, at this stage of the proceedings new evidence 
is presumed to be credible, and it is not tested for weight 
at this stage of the inquiry.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Thus, the Board finds that new and material 
evidence has been received, and the claim is hereby reopened. 
38 C.F.R. § 3.156(a) (2006).  

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, certain enumerated disabilities, to 
include arthritis, may be presumed to have been incurred 
during active service when manifested to a compensable degree 
within one year following service separation. 38 U.S.C.A. §§ 
1101, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As indicated above, the veteran served on active duty from 
November 1961-November 1963.  His DD Form 214 indicates that 
he did not receive any decorations or awards indicative of 
combat.

Service medical records show no treatment for any back or 
trauma injury during initial training, or during any part of 
his two year enlistment, and no medical records have been 
found or cited by the veteran for treatment during the 
presumptive period of one year following military service.  
The 1963 separation physical included within the service 
medical records reflects no complaint of a lower back or 
lower extremities condition and these areas are reflected as 
normal in the report of physical examination.  In an 
examination the following year (February 1964) provided as 
part of the application process for enlistment in the 
Arkansas Army National Guard, he stated he was in good health 
and that he had not had any injury other than those already 
noted.  None were noted on physical examination.  

Other evidence submitted in support of the veteran's claim 
was a statement from the veteran's neighbor.  It should be 
noted that the statement signed by the veteran's neighbor and 
friend in 2003 concerning the appellant's alleged symptoms 
upon his return from active duty does not indicate that the 
neighbor is a medical professional.  Accordingly, his 
statement is not considered evidence which is competent to 
show that the veteran had arthritis of the low back within 
the first year after discharge.  See 38 C.F.R. § 3.159(a).  
Nor is the statement competent to show that the veteran had 
an injury in service as the neighbor specifically stated that 
he was not there when the alleged injury occurred.  

The veteran first presented to a VA facility claiming these 
service connected disabilities more than 30 years after 
discharge.  No medical records have been identified by the 
veteran, other than the statements above, which would 
establish an injury in service and some nexus with his 
military service.  

In considering whether service connection is warranted, the 
Board focuses on whether the evidence links the veteran's 
chronic lower back pain and numbness within his lower 
extremities to an injury that was incurred in, or was 
aggravated by, service from November 1961 through November 
1963, or whether the evidence demonstrates the presence of 
arthritis to a degree of 10% within the first post-service 
year such that service connection would be presumed pursuant 
to 38 U.S.C. §§ 1101, 1111, 1112, 1113, and 1131.  

The Board finds that the statements of the appellant's two 
chiropractors are of no probative value because they rely 
exclusively on the history provided by the appellant that he 
suffered an injury in service that is responsible for his 
present lower back pain and numbness in his extremities.  
This history reflected in the chiropractors' statements is 
contradicted by the veteran's 1963 separation physical in 
which no defects are noted, and by his 1964 application for 
Army National Guard service (ANG) in Arkansas and his 
accompanying physical which found no musculoskeletal defects.  
The statement of the next door neighbor, at the behest of the 
veteran in 2003 concerning the condition of the appellant 
when he was discharged in 1963, is also contradicted by the 
1963 separation physical, the 1964 statement of the veteran 
on his application for the ANG, and on his February 1964 ANG 
induction physical.  In the present case, objective medical 
evidence and military records within the appellant's claims 
file do not corroborate the presence of a chronic lower back 
disability or numbness of the lower extremities in service or 
arthritis within the one-year presumptive period except by 
history reported by the veteran.  

The Board thus finds that the preponderance of the competent, 
probative evidence of record reflects that the veteran did 
not have a back injury in service which resulted in the 
current back disability or numbness of the lower extremities 
during his active duty period or, for arthritis, within the 
one-year presumptive period, and neither disorder is 
otherwise related to his active duty or other service.  The 
Board further finds that the two opinions by chiropractors 
long after completion of active duty offered in support of a 
claim for service connected disabilities were based on 
history provided by the veteran which is contradicted by the 
other evidence of record which was discussed above. 

When there is an approximate balance of the positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  
In the present case, however, with respect to the claim of a 
back injury having being incurred during military service, 
the preponderance of the evidence is against the claim.

With regard to the veteran's claim for service connection for 
numbness of the lower extremities, there is no evidence 
supporting a relationship between military service and the 
veteran's present condition.  Service medical records provide 
no indication of this condition during the period of active 
duty.  No evidence has been offered that the veteran was 
diagnosed with this condition until long after completion of 
military service.  

With respect to the requirement of a medical nexus, no 
competent medical nexus exists. That is, no health care 
provider has attributed this numbness to the veteran's 
military service other than the appellant's chiropractors, 
who, while relying upon the appellant's history, were also 
careful to note their lack of confidence with regard to the 
etiology of either condition.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disabilities and his 
military service, his statements are not probative of a nexus 
between the conditions and military service. See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In light of the above, the Board concludes that a 
preponderance of the evidence is against the claims for 
entitlement to service connection for lumbar spine 
degenerative disc disease (claimed as chronic low back pain) 
and numbness of the lower extremities.  The benefits sought 
on appeal are accordingly denied.


ORDER

As new and material evidence has been received, the claim for 
service connection for chronic lower back pain is reopened, 
the appeal is granted solely to that extent.  

Entitlement to service connection for lumbar spine 
degenerative disc disease (claimed as chronic low back pain) 
is denied.

Entitlement to service connection  for numbness in the lower 
extremities is denied.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


